WOODLEY, Judge.
Appellant was convicted of rape and the jury assessed his punishment at 20 years in the penitentiary.
Subsequent to sentence and notice of appeal, upon a trial in the court in which he was convicted, appellant was adjudged to be insane, and was committed to a state hospital.
As a patient adjudged insane, in accordance with the provisions of the Code of Criminal Procedure, appellant shall not under any circumstances be permitted to temporarily leave the hospital. See Art. 3193(j), Vernon’s R.C.S.
But should appellant become sane, and upon notice of such fact being given to the judge of the trial court, a jury empaneled to determine his sanity shall find appellant sane, this appeal may be further prosecuted. See Arts. 921-932 and Art. 932(a), Sec. 3, Vernon’s Ann. C.C.P.
These statutes apply to this court as well as in the trial court. See Jones v. State, 137 Tex. Cr. R. 150, 128 S.W. 2d 815; and Williams v. State, 135 Tex. Cr. R. 585, 124 S.W. 2d 990.
The motion to suspend further proceedings is granted and the clerk of this court is directed to retire this case from the docket until it shall be properly shown to this court that appellant has been restored to sanity.
Opinion approved by the court.
ON state’s motion to reinstate appeal.
WOODLEY, Judge.
The conviction is for rape, the punishment assessed by the jury being twenty years’ confinement in the penitentiary.
While the appeal was pending, it was shown that appellant had been declared insane, and we ordered that further proceedings be suspended. See original opinion, 230 S. W. 2d 233. 2d 223.
The state has filed a motion to reinstate the appeal, and it is shown in connection therewith that appellant has been tried in the court where the conviction was had, and in which he was adjudged insane, upon affidavit alleging that his sanity has *271been restored. It is further shown that upon a jury verdict on said issue, judgment has been entered declaring appellant to be now sane.
The state’s motion to reinstate the appeal is granted, and the appeal ordered restored to the docket and set for submission on the merits.
Opinion approved by the court.